UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2307


In Re:   HOWELL W. WOLTZ,

                Petitioner.




     On Petition for Writ of Mandamus.      (3:08-cv-00438-WEB)


Submitted:   May 21, 2009                     Decided:   May 26, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Howell W. Woltz, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Howell       W.    Woltz     petitions           for     a    writ    of     mandamus

seeking an order removing the district court judge from his case

due to alleged bias.                We conclude that Woltz is not entitled to

mandamus relief.

             Mandamus relief is available only when the petitioner

has a clear right to the relief sought.                             In re First Fed. Sav.

& Loan   Ass’n,        860     F.2d    135,    138       (4th    Cir.       1988).        Further,

mandamus     is    a    drastic        remedy       and       should       only    be     used   in

extraordinary circumstances.                  Kerr v. United States Dist. Court,

426   U.S.   394,       402     (1976);       In    re    Beard,          811   F.2d     818,    826

(4th Cir. 1987).             Woltz fails to demonstrate a clear right to

the   relief      sought.           Accordingly,         we     deny       Woltz’s      motion    to

proceed in forma pauperis and dismiss the petition for writ of

mandamus.      We dispense with oral argument because the facts and

legal    contentions          are     adequately         presented         in     the    materials

before   the      court      and      argument      would       not       aid   the     decisional

process.

                                                                           PETITION DISMISSED




                                                2